Exhibit 10.1

Execution Copy

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (this “Agreement”) is entered
into as of the date last written below by and between SeaChange International,
Inc. (the “Company” or “SeaChange”) and Raghavendra Rau (“Executive”)
(individually, a “Party,” and collectively, the “Parties”). The Parties hereby
agree as follows:

1. Resignation from Employment; Benefits. The Parties acknowledge and agree that
Executive has resigned from employment with the Company, effective October 20,
2014 (the “Separation Date”). For a period of 1 year from the Separation Date
(the “Consulting Services Term”), the Executive will provide Consulting Services
as described in Section 10 (Consulting Services and Cooperation).

Executive will be paid no later than the next regular payroll date that falls on
or after the Separation Date for all base salary earned through the Separation
Date, together with all accrued but unused paid vacation time as of the
Separation Date. Following the Separation Date, Executive agrees that he is not
entitled to any salary, bonus, equity or other compensation from SeaChange,
except as expressly set forth herein.

For the period subsequent to the Separation Date, Executive may be eligible to
elect continued group health and dental insurance coverage pursuant to the
federal law known as COBRA. Notification of Executive’s COBRA rights will be
sent under separate cover. Effective on the Separation Date, Executive’s
entitlement to or participation in any and all other Company benefits, benefit
plans, policies or programs shall cease, except as expressly set forth herein.

2. Resignation from Other Positions; Transfer of Subsidiary Interests. Executive
shall and hereby does resign from all officer, director and other positions with
SeaChange and all of its subsidiaries (including but not limited to his
positions as Chief Executive Officer and as a member of the Board of Directors
of SeaChange) effective on the Separation Date. Executive hereby sells,
transfers and assigns to the Company, for consideration of $1.00 in the
aggregate, any shares of capital stock or other equity interests of any of the
Company’s subsidiaries that may be owned by the Executive.

3. Severance. In consideration of Executive’s execution and subject to
Executive’s non-revocation of this Agreement, the Company will:

a. pay Executive a total of $1,125,900 which includes $1,100,000 in severance
and $25,900 in housing reimbursement, less applicable taxes and withholdings
(the “Severance Pay”), to be paid in two equal payments of $562,950 on
November 1, 2014, and February 1, 2015, or, if earlier, upon the death of the
Executive; and

b. waive any continuing employment requirement applicable to the vesting of any
unvested stock options and restricted stock units previously granted to
Executive that are outstanding on the Separation Date, as set forth in
Section 4(b) (Equity) below and the entirety of which are listed on Exhibit A
hereto.



--------------------------------------------------------------------------------

4. Bonus; Equity.

a. Fiscal Year 2015 Bonus. Except for the payments and rights set forth in this
Agreement, Executive acknowledges and agrees that he is not eligible for any
other amounts, including, without limitation, bonus compensation for the fiscal
year 2015.

b. Equity. The Parties acknowledge and agree that Executive’s equity awards as
of the Separation Date under the Company’s Amended and Restated 2011 Equity
Compensation and Incentive Plan (the “Equity Plan”) are as set forth in Exhibit
A hereto. Executive’s stock options and restricted stock units shall continue to
be governed by the terms and conditions set forth in the Equity Plan and the
agreements evidencing such awards, which shall continue in full force and effect
following execution of this Agreement, subject to the following modifications:

 

  (i) Executive currently has 76,529 unvested RSUs (the “Unvested RSUs”). All
such Unvested RSUs will continue to vest following the Separation Date, until
February 1, 2015 at which time all Unvested RSU’s will be accelerated and fully
vested.

 

  (ii) Executive currently has 6,250 unvested stock options (the “Unvested Stock
Options”). All such Unvested Stock Options will continue to vest following the
Separation Date, until February 1, 2015 at which time all Unvested Stock Options
will be accelerated and fully vested.

 

  (iii) Executive shall have until and including January 19, 2016 to exercise
any stock options listed on Exhibit A.

Consistent with the Company’s Corporate Governance Guidelines, Executive shall
not sell any Company stock for a period of ninety (90) days following the
Separation Date.

5. Section 409A Compliance. It is the intention of the parties that this
Agreement comply with and be interpreted in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended and the United States Department of
Treasury regulations and other guidance issued thereunder (collectively,
“Section 409A”). Each payment in a series of payments provided to the Executive
pursuant to this Agreement will be deemed a separate payment for purposes of
Section 409A. If any amount payable under this Agreement upon a termination of
employment is determined by the Company to constitute nonqualified deferred
compensation for purposes of Section 409A (after taking into account the
short-term deferral exception and the involuntary separation pay exception of
the regulations promulgated under Section 409A which are hereby incorporated by
reference), such amount shall not be paid unless and until the Executive’s
termination of employment also constitutes a “separation from service” from the
Company for purposes of Section 409A. In the event that the Executive is
determined by the Company to be a “specified employee” for purposes of
Section 409A at the time of his separation from service with the Company, any
payments of nonqualified deferred compensation (after giving effect to any
exemptions available under Section 409A) otherwise payable to the Executive
during the first six (6) months following his separation from service shall be
delayed

 

2



--------------------------------------------------------------------------------

and paid in a lump sum upon the earlier of (x) the Executive’s date of death, or
(y) the first day of the seventh month following the Executive’s separation from
service, and the balance of the installments (if any) will be payable in
accordance with their original schedule.

6. Release of Claims. Executive, on behalf of himself and his spouse, heirs,
children, successors, current and former agents, representatives, executors,
beneficiaries, administrators, trustees, attorneys and assigns, voluntarily
releases and discharges SeaChange International, Inc. and each of its
predecessors, successors, subsidiaries, investors and current and former
assigns, agents, officers, partners, members, directors, shareholders,
employees, consultants, representatives, insurers, attorneys, affiliates, and
any other related entities; and all persons acting by, through, under, or in
concert with any of them (any and all of which are referred to as “Releasees”),
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, causes of action, damages, losses, expenses, and debts of
any nature whatsoever, known or unknown (“Claims”), which Executive has, claims
to have, ever had, or ever claimed to have had against Releasees through the
date last written below. This general release of Claims includes, without
implication of limitation, all Claims relating to Executive’s employment and
separation from employment with SeaChange; all Claims relating to Executive’s
positions and duties with SeaChange; all Claims relating to Executive’s equity
and other rights as to SeaChange; all Claims of discrimination, harassment and
retaliation prohibited by any federal, state, or local statute, regulation, or
ordinance, including without implication of limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act and any similar applicable state laws; and all other
statutory or common law Claims. Executive also waives any Claim for
reinstatement, attorneys’ fees, interest, or costs, and all Claims for wages,
bonuses, severance, equity or other compensation, provided that this Release
shall not be construed to impair (i) any rights pursuant to any qualified
retirement or welfare benefit plan maintained by the Company, (ii) any rights to
be indemnified by the Company pursuant to the Company’s articles of
incorporation or bylaws, applicable law, or rights under any Company D & O
policy, or (iii) Executive’s rights under this Agreement. Additionally, nothing
in this Agreement shall be interpreted to prohibit Executive from filing an age
discrimination claim with any anti-discrimination agency, or from participating
in an age discrimination investigation or proceeding conducted by any such
agency. However, by signing this Agreement, Executive acknowledges that he is
waiving any and all rights to money damages and any other relief that might
otherwise be available should he or any other entity pursue claims against the
Releasees.

7. Non-Filing of Complaint or Charges. Executive represents that he has not
filed any complaint or charge against any of the Releasees with any local, state
or federal agency or court, or assigned any of the Claims released in Section 6
(Releases of Claims) to any third party.

8. Affirmation of Existing Agreement. Regardless of whether Executive signs this
Agreement, the Employee Noncompetition, Nondisclosure and Developments Agreement
with the Company (the “Existing Agreement”), a copy of which is attached hereto
as Exhibit B, shall remain in full force and effect following the Separation
Date. Executive represents and acknowledges that Executive has at all times
complied with the Existing Agreement, and will continue to do so following the
Separation Date.

 

3



--------------------------------------------------------------------------------

9. Return of Information and Property. Executive represents and warrants that he
has either returned or will return to Laura Watson, Vice President of HR, on or
before the Separation Date any and all Company property and documents; provided
that (a) Executive shall be permitted to retain his current cell phone number,
although all Company-paid services relating to his cell phone and the devices
listed in Section 9(b) shall cease on the Separation Date; and (b) the Company
shall return to Executive his current iPhone, iPad, and Macbook laptop once the
Company has removed all Company information and data from such devices.
Executive further agrees that on and after the Separation Date, he will not for
any purpose attempt to access or use any SeaChange computer or computer network
or system, including its servers and electronic mail system. Executive also
represents that he has left intact all of the Company’s electronic files,
including those that he developed or helped develop during his employment with
the Company.

10. Consulting Services and Cooperation. In consideration of the extension of
the right to exercise Executive’s Stock Options described in Section 4(b)(iii)
above, Executive agrees that upon request by SeaChange, during the Consulting
Services Term, Executive shall provide, at mutually agreeable times and in
reasonable amounts, assistance to and cooperation with SeaChange in order to
ensure a smooth transition of his duties and responsibilities. In addition,
Executive agreed to make himself available as reasonably requested by the
Company, to provide such services and duties as the Company reasonably requests,
including, without limitation, providing training, advice and assistance to the
Company and the new Chief Executive Officer.

During the Consulting Services Term and at all times thereafter, Executive
agrees to cooperate fully with SeaChange in the defense or prosecution of any
threatened or actual claims or actions which may be brought by, against or on
behalf of SeaChange or its predecessors, subsidiaries, affiliates or any of
their current or former partners, investors, agents, employees, officers, or
directors and which relate to events or occurrences that transpired or are
alleged to have transpired during his employment or affiliation with SeaChange.
Such cooperation shall include, without implication of limitation, being
available to meet at mutually agreeable times with the Company’s counsel to
prepare for discovery or trial and to testify truthfully as a witness when
reasonably requested by SeaChange.

SeaChange shall reimburse Executive for reasonable documented out-of-pocket
expenses incurred by Executive in connection with fulfilling services requested
by SeaChange pursuant to this Section 10.

11. Non-Disparagement. Executive agrees not to make any statement, written or
oral, which disparages SeaChange or any of its services, subsidiaries,
affiliates, shareholders, investors, partners, members, directors, officers,
employees, or agents. Executive further agrees not to make any statement or take
any action which has the intended or foreseeable effect of harming SeaChange.
For its part, the Company agrees that (i) neither its current Officers nor its
current Board members shall make any statement, written or oral, which
disparages Executive; and (ii) the Company shall not include any written
statements that disparage the Executive in any official public Company
announcement.

 

4



--------------------------------------------------------------------------------

Nothing in this Section 11 herein shall prohibit either Party from providing
truthful testimony in any legal proceeding, communicating with any governmental
agency or representative, or from making any truthful disclosure required by
law; provided, however, that in the event of such a disclosure, each Party
agrees to provide advance written notice to the non-disclosing Party of his/its
intent to make such disclosures and provided that best efforts will be used by
the Parties to ensure that this Section 11 is complied with to the maximum
extent possible. Moreover, nothing herein shall prevent Executive from
participating in any proceeding before any federal or state administrative
agency to the fullest extent permitted by applicable law, provided that he will
be prohibited to the fullest extent authorized by law from obtaining monetary
damages and any other relief in any agency proceeding in which he does so
participate.

12. Accord and Satisfaction. It is expressly agreed that the payments and
benefits set forth in this Agreement, together with all other payments and
benefits previously provided to Executive by SeaChange, are complete payment,
settlement, satisfaction and accord with respect to all obligations and
liabilities of the Releasees to Executive, including but not limited any
obligations of SeaChange to Executive pursuant to both (x) the offer letter,
dated as of April 30, 2012, by and between SeaChange and Executive and (y) that
certain Change-in-Control Severance Agreement, dated as of April 30, 2012, by
and between the Company and Executive, each of which shall be and hereby are
terminated and of no further force or effect.

13. Further Assurances. The Parties agree to execute, acknowledge (if
necessary), and deliver such documents, certificates or other instruments and
take such other actions as may be reasonably required from time to time to carry
out the intents and purposes of this Agreement.

14. Remedy for Breach. Executive understands and agrees that SeaChange may
terminate Executive’s rights pursuant to this Agreement if Executive violates
this Agreement (including compliance with the Existing Agreement). If Executive
breaches the provisions of the Existing Agreement and does not cure such breach
within ten (10) days written notice thereof by SeaChange, SeaChange shall have
the right to recover from Executive any Severance Pay paid to Executive or on
Executive’s behalf during any time periods following the commencement of any
such breach. If Executive breaches his obligation to provide consulting services
pursuant to Section 10 (Consulting Services and Cooperation) and does not cure
such breach within ten (10) days written notice thereof by SeaChange, SeaChange
shall have the right to terminate the rights granted to Executive pursuant to
Section 4(b)(iii). The Parties further agree that a breach of Sections 7
(Non-Filing of Complaint or Charges), 8 (Affirmation of Existing Agreement), 9
(Return of Information and Property), 10 (Consulting Services and Cooperation)
and/or 11 (Non-Disparagement) herein would result in irreparable harm to the
non-breaching Party, that money damages would not provide an adequate remedy,
and, therefore, that in addition to any other rights that the non-breaching
Parties may have, the non-breaching Party shall have the right to specific
performance and injunctive relief, without the necessity of posting a bond, in
the event of a breach any of those Sections of this Agreement. In addition, in
the event of any violation of those Sections of this Agreement, the
non-breaching Party shall be entitled to recover its attorneys fees and costs
incurred in connection with any efforts to enforce its rights under this
Agreement.

15. Voluntary Waiver and Acknowledgement. Executive acknowledges that he has had
the opportunity to consult with the attorney of his choice in connection with
executing this

 

5



--------------------------------------------------------------------------------

Agreement, and that he has been given the opportunity, if so desired, to
consider this Release for twenty-one (21) days before executing it. If Executive
does not sign this Agreement and return it to Anthony Dias, Chief Financial
Officer, at the Company’s principal business address so that it is received
within twenty-one (21) days of the Separation Date, it will not be valid. In the
event that Executive executes this Release within less than 21 days, he
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Release for the entire 21-day period. Any change to
this Agreement, whether material or otherwise, will not re-start this 21-day
period.

The Parties acknowledge that, for a period of seven (7) days from the date that
Executive signs this Agreement (the “Revocation Period”), he will retain the
right to revoke this Agreement by written notice to Anthony Dias, Chief
Financial Officer, at the Company’s principal business address, received before
the end of the Revocation Period, and that this Agreement will not become
effective or enforceable until the expiration of the Revocation Period.

Executive agrees that he has carefully read and understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement. Executive further represents and acknowledges that in executing this
Agreement, he is not relying and has not relied upon any representation or
statement made by any of the Releasees with regard to the subject matter, basis
or effect of this Agreement.

16. Entire Agreement. With the exception of the Equity Plan, the agreements
evidencing the equity awards listed on Exhibit A, and the Corporate Governance
Guidelines and the Existing Agreement, all of which shall survive in full force
and effect except as expressly amended herein, this Agreement constitutes the
entire understanding and agreement of the Parties regarding the matters set
forth herein and supersedes any prior communications, agreements and
understandings, written or oral, with respect to the matters set forth herein.

17. Other Terms. This Agreement may be modified only by a written agreement
signed by Executive and an authorized officer of SeaChange. The waiver by any
party of a breach of this Agreement shall not operate or be construed as a
waiver of any subsequent breach. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument. This Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard for the conflict of laws principles thereof. Any
proceeding arising out of or relating to this Agreement shall be brought solely
in the federal or state courts located in Suffolk County, Massachusetts. This
provision may be filed with any court as written evidence of the knowing and
voluntary irrevocable agreement between the parties to waive any objections to
jurisdiction, to venue or to convenience of forum. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE MATTERS CONTEMPLATED HEREBY OR THEREBY. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its

 

6



--------------------------------------------------------------------------------

fair meaning, and not strictly for or against any of the Parties. This Agreement
is not, and shall not be construed to be, an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by Executive
or any of the Releasees. If any provision of this Agreement is deemed invalid,
the remaining provisions shall not be affected and shall be enforced to the
maximum extent permitted by law. This Agreement shall be binding upon and inure
to the benefit of the Parties’ successors and assigns, except that Executive’s
obligations herein are personal and may not be assigned.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date last
written below.

 

/s/ Raghavendra Rau

    

October 21, 2014

Raghavendra Rau

     DATE SEACHANGE INTERNATIONAL, INC.      By  

/s/ Thomas F. Olson

    

October 21, 2014

Name:  

Thomas F. Olson

     DATE Title:  

Chairman of the Board

    

 

8



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

Restricted Stock Unit Awards

 

Grant Date

   Shares Granted      Vested      Unvested      Unvested Vesting Dates

7/15/2010

     18,000         18,000         0      

12/6/2010

     12,000         12,000         0      

12/1/2011

     5,796         5,796         0      

1/3/2012

     5,796         5,796         0      

1/18/2012

     25,000         16,664         8,336       11/30/2014

2/1/2012

     5,796         5,796         0      

3/1/2012

     5,796         5,796         0      

4/2/2012

     5,796         5,796         0      

4/30/2012

     60,827         40,552         20,275       5/1/2015

2/1/2013

     32,960         10,985         21,975       2/1/2015, 2/1/2016

4/21/2014

     25,943         0         25,943       1/31/2015

Stock Options

 

Grant Date

   Shares Granted      Price      Vested     Unvested     
Unvested Vesting Dates

1/18/2012

     150,000       $ 6.74         143,172 *      6,250       11/30/2014

4/30/2012

     875,000       $ 8.22         875,000        0      

 

* 578 options were cancelled.

 

9



--------------------------------------------------------------------------------

Exhibit B

EMPLOYEE NONCOMPETITION, NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

In consideration and as a condition of my employment or continued employment by
SeaChange International, Inc. (the “Company”), I hereby agree with the Company
as follows:

1. During the period of my employment by the Company (the “Employment Period”),
I will devote my full time and best efforts to the business of the Company.
Further, during the period of my employment by the Company and for one year
thereafter, I agree that I will not, directly or indirectly, alone or as a
partner, officer, director, employee or stockholder of any entity, (a) engage in
any business activity which is in competition with the products or services
being developed, manufactured or sold by the Company or (b) solicit, interfere
with or endeavor to entice away any employee of the Company. The period
following the termination of my employment during which these restrictions apply
(the “Post employment Period”) shall be extended by the length of any period of
time during the Post-employment Period during which I am in violation of this
paragraph.

2. I will not at any time, whether during or after the Employment Period, reveal
to any person or entity any of the trade secrets or confidential information
concerning the organization, business or finances of the Company or of any third
party which the Company is under an obligation to keep confidential (including
but not limited to trade secrets or confidential information respecting
inventions, products, designs, methods, know-how, techniques, systems,
processes, software programs, works of authorship, customer lists, projects,
plans and proposals), except as may be required in the ordinary course of
performing my duties as an employee of the Company, and I shall keep secret all
matters entrusted to me and shall not use or attempt to use any such information
in any manner which may injure or cause loss or may be calculated to injure or
cause loss, whether directly or indirectly, to the Company. Further, I agree
that during and after the Employment Period I shall not make, use or permit to
be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs otherwise than for the benefit of the
Company, it being agreed that all of the foregoing shall be and remain the sole
and exclusive property of the Company, and that immediately upon the termination
of my employment I shall deliver all of the foregoing, and all copies thereof,
to the Company, at its main office.

3. If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registerable under copyright, trademark or
similar statutes or subject to analogous protection) (herein called
“Developments”) that (i) relates to the business of the Company or any customer
of or supplier to the Company or any of the products or services being
developed, manufactured or sold by the Company or which may be used in relation
therewith, (ii) results from tasks assigned me by the Company or (iii) results
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company, then:

(a) such Developments and the benefits thereof are and shall immediately become
the sole and absolute property of the Company and its assigns, as works made for
hire or otherwise;

(b) I shall promptly disclose to the Company (or any persons designated by it)
each such Development

 

10



--------------------------------------------------------------------------------

(c) as may be necessary to ensure the Company’s ownership of such Developments,
I hereby assign any rights (including, but not limited to, any copyrights and
trademarks) I may have or acquire In the Developments and benefits and/or rights
resulting therefrom to the Company and its assigns without further compensation;
and .

(d) I shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company.

4. I will, during and after the Employment Period, at the request and cost of
the Company, promptly sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:

(a) to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights, trademarks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; and

(b) to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous protection.

In the event the Company is unable, after reasonable effort, to secure my
signature on any application for letters patent, copyright or trademark
registration or other documents regarding any legal protection relating to a
Development, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by me.

5. I agree that any breach of this Agreement by me will cause irreparable damage
to the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of my obligations
hereunder. I further agree and acknowledge that the postemployment
non-competition provision set forth in Paragraph 1 hereof, and the remedies set
forth in this paragraph, are necessary and reasonable to protect the business of
the Company.

6. I understand that this Agreement does not create an obligation on the Company
or any other person or entity to continue my employment.

7. No claim of mine against the Company shall serve as a defense against the
Company’s enforcement of any provision of this Agreement.

6. I represent that the Developments identified in the pages, if any, attached
hereto as Exhibit A comprise all the unpatented and unregistered copyrightable
Developments which I have made, conceived or created prior to the Employment
Period, which Developments are excluded from this Agreement. I understand that
it is only necessary to list the title and purpose of such Developments but not
details thereof.

9. I further represent that my performance of all of the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement, either written or oral, in conflict
with the terms of this Agreement.

 

11



--------------------------------------------------------------------------------

10. Any waiver by the Company of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

11. I hereby agree that each provision herein shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein. Moreover, if one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to scope, activity, subject or otherwise so as
to be unenforceable at law, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

12. My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.

13. The term “Company” shall include SeaChange International, Inc. and any of
its subsidiaries, subdivisions or affiliates. The Company shall have the right
to assign this Agreement to Its successors and assigns, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
successors or assigns.

14. This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts. Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) shall
be governed by the laws of the Commonwealth of Massachusetts and shall be
commenced and maintained in any state or federal court located in Boston,
Massachusetts, and both parties hereby submit to the jurisdiction and venue of
any such court.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of
            , 2012.

 

Signature   LOGO [g807511g72q02.jpg]

 

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Prior Developments